DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (8157526) in view of Liang (20100068033) and Howell (6266961).
Regarding claim 1
	Beck discloses a combustor liner (155 Fig 15) with shaped cooling apertures (heat shield 155 also comprise cooling holes, Col 7 ll. 30-32, cooling apertures shown in Fig 12) comprising: 
a combustor liner (155) having an inlet surface (surface of 155 outside of combustion chamber 156 annotated in Fig 15) and an exit surface (surface of 115 facing combustion chamber 156 annotated in Fig 15);  
a first set of inlet apertures (cooling apertures on heat shield 155) located within the inlet surface (155), the first set of inlet apertures comprising:
an inlet (28 Fig 12) having a shape defined by four segments (inlet 28 being rectangular, thus having four segments); 

an outlet (58 Fig 12) extending from said transition point (13) to said exit surface (surface of heat shield 115 facing combustion chamber), said outlet having at least two linear segments (outlet 58 being rectangular thus having at least two linear segments in Fig 12); and 
said inlet having a first area and said outlet having a second area, wherein said second area is greater than said first area (outlet opening 58 is greater than inlet opening 28, Col 4 ll. 64-67).  

    PNG
    media_image1.png
    1060
    1050
    media_image1.png
    Greyscale

Beck is silent on a second set of inlet apertures located within the inlet surface the second set of inlet apertures smaller than the first set of inlet apertures, the shape of the inlet of the first set of inlet apertures including two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each other, and two linear segments, a first linear segment and a second linear segment extending parallel to each other and located between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment, and the outlet have a first curvilinear segment and a second curvilinear segment.
However, Howell teaches a combustor liner (Fig 3) comprising a plurality of sets of cooling apertures (68, 70, 64) including a first set of inlet apertures (64) and a second set of inlet apertures (68) located within the inlet surface (surface of liner in Fig 3), the second set of inlet apertures smaller than the first set of inlet apertures (the second set 68 having cooling holes 62 with diameter of 0.029 inches, Col 4 ll. 16-18, while the first set having cooling holes 64 with a diameter of 0.032 inches while, Col 4 ll. 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another set of inlet apertures to the combustion liner in Beck to be a second set of inlet apertures, such that the second set of inlet apertures smaller than the first set of inlet apertures, as suggested and taught by Howell, because heat loading is not uniformly distributed about the liners, leading to some regions require additional cooling, however excess cooling air in region that do not require additional cooling reduces engine performance; thus having different hole diameters are used so that additional cooling is provided specifically only where needed (Col 1 ll. 39-49).
Beck in view of Howell is silent on the shape of the inlet including two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each 
However, Liang teaches cooling apertures (40 Fig 2) for a hot component in a gas turbine engine comprising an inlet (48 Fig 2, cross section view in Fig 5 being a racetrack configuration, Para 0030 ll. 9-13) having a shape including two continuously curving segments (semicircular ends with radii 54, 56, annotated as curving segments in Fig 5, Para 0030 ll. 9-13), a first curvilinear segment (semicircle with radius 54) and a second curvilinear segment (semicircle with radius 56) opposite each other, and two linear segments (linear segments connected the two semicircles annotated in Fig 5), a first linear segment and a second linear segment extending parallel to each other and located between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment (two linear segments parallel to each other and connected the two curving segments to each other as annotated in Fig 5), and the outlet (58 Fig 2, cross section view in Fig 3) have a first curvilinear segment (50 Fig 3) and a second curvilinear segment (52 Fig 3).

    PNG
    media_image2.png
    908
    701
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rectangular shape of the inlet and outlet in Beck to include rounded corners such that the inlet and outlet have a racetrack configuration wherein the inlet includes two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each other, and two linear segments, a first linear segment and a second linear segment extending parallel to each other and located between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment, and the outlet have a first curvilinear segment and a second curvilinear segment, as suggested and taught by Liang, in order to prevent flow separation by not having sharp corners within the cooling hole (Para 0016).
Regarding claim 2
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.

Regarding claim 3
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.
Beck further discloses said bore disposed as an angle of greater than 5 degrees (bore 49 angled at alpha_1 in Fig 6 where alpha_1 being 30 degrees, Col 3 ll. 50-52).  
Regarding claim 4
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.
Beck further discloses said bore disposed at an angle in a range of equal to or between 20 and 30 degrees (bore 49 angled at alpha_1 in Fig 6 where alpha_1 being 30 degrees, Col 3 ll. 50-52).  
Regarding claim 5
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.
Beck further discloses said cooling aperture being substantially Y-shaped (Fig 12 showing cooling aperture being Y shaped).  
Regarding claim 6
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.
Beck further discloses wherein said outlet expands in two directions as compared to said inlet (outlet 58 expands in two directions in Fig 12).  

    PNG
    media_image3.png
    366
    491
    media_image3.png
    Greyscale

Regarding claim 7
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 6.
Beck further discloses wherein said two directions are along one dimension (outlet 58 expands outwardly along the same dimension in Fig 12).  

    PNG
    media_image4.png
    379
    491
    media_image4.png
    Greyscale

Regarding claim 8
Beck discloses an aircraft engine component (heat shield 155 Fig 15), comprising: 
a substrate (155) positioned adjacent an air flow (compressed air flow outside combustor 110), said substrate having an inlet surface (surface of 155 outside of combustion chamber 156 as annotated in Fig 15), outlet surface (surface of 155 facing combustion chamber 156 as 
a first set of inlet apertures (cooling apertures on heat shield 155) located within the inlet surface (155), the first set of inlet apertures comprising:
an inlet (28 Fig 12) defined by a first and second linear segments (inlet 28 being rectangular thus having two linear segments);
a bore (49 Fig 12) extending from said inlet (28) toward said outlet surface (surface of heat shield 115 facing combustion chamber) at a preselected angle (angle of bore 49); 
an outlet (58 Fig 12) formed in said outlet surface (surface of heat shield 155 facing combustion chamber) having a shape defined by four segments (outlet 58 being rectangular, thus having four segments); and
said inlet defining a first area and said outlet defining a second area, wherein said first area is less than said second area (outlet opening 58 is greater than inlet opening 28, Col 4 ll. 64-67); and 
wherein said second area expands in a single dimension from said first area to said second area (outlet 58 expands outwardly along a single dimension as annotated in Fig 12).  
Beck is silent on a second set of inlet apertures located within the inlet surface the second set of inlet apertures smaller than the first set of inlet apertures, the inlet defined by a first curvilinear segment and a second curvilinear segment with the linear segments extending between the curvilinear segments, and the shape of the outlet including two continuously curving segments, a first curvilinear segment and a second curvilinear segment arranged opposite each other, and a first and a second linear segment extending parallel to each other and between said 
However, Howell teaches a combustor liner (Fig 3) comprising a plurality of sets of cooling apertures (68, 70, 64) including a first set of inlet apertures (64) and a second set of inlet apertures (68) located within the inlet surface (surface of liner in Fig 3), the second set of inlet apertures smaller than the first set of inlet apertures (the second set 68 having cooling holes 62 with diameter of 0.029 inches, Col 4 ll. 16-18, while the first set having cooling holes 64 with a diameter of 0.032 inches while, Col 4 ll. 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another set of inlet apertures to the combustion liner in Beck to be a second set of inlet apertures, such that the second set of inlet apertures smaller than the first set of inlet apertures, as suggested and taught by Howell, because heat loading is not uniformly distributed about the liners, leading to some regions require additional cooling, however excess cooling air in region that do not require additional cooling reduces engine performance; thus having different hole diameters are used so that additional cooling is provided specifically only where needed (Col 1 ll. 39-49).
Beck in view of Howell is silent on the inlet defined by a first curvilinear segment and a second curvilinear segment with the linear segments extending between the curvilinear segments, and the shape of the outlet including two continuously curving segments, a first curvilinear segment and a second curvilinear segment arranged opposite each other, and a first and a second linear segment extending parallel to each other and between said first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment.
However, Liang teaches cooling apertures (40 Fig 2) for a hot component in a gas turbine engine comprising an inlet (48 Fig 2, cross section view in Fig 5 being a racetrack configuration, Para 0030 ll. 9-13) defined by a first curvilinear segment (segment with radius 54) and a second curvilinear segment (segment with radius 56) with linear segments (linear segments annotated in Fig 3) extending between the curvilinear segments; and 
the outlet (58 Fig 2, cross section view in Fig 3) having a shape including two continuously curving segments (semicircular ends 50, 52 in Fig 3, Para 0030 ll. 9-13), a first curvilinear segment (semicircle 50) and a second curvilinear segment (semicircle 52) arranged opposite each other, and two linear segments (linear segments 20 connected the two semicircles in Fig 3), a first linear segment and a second linear segment extending parallel to each other and located between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment (two linear segments 20 parallel to each other and connected the two curving segments 50, 52 to each other in Fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inlet and outlet of rectangular shape in Beck to have a racetrack configuration with rounded corners such that the inlet defined by a first curvilinear segment and a second curvilinear segment with the linear segments extending between the curvilinear segments, and the shape of the outlet including two continuously curving segments, a first curvilinear segment and a second curvilinear segment arranged opposite each other, and a first and a second linear segment extending parallel to each other and between said first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment, as suggested and taught by Liang, in order to prevent flow separation by not having sharp corners within the cooling hole (Para 0016).
Regarding claim 9
	Beck in view of Howell and Liang discloses the aircraft engine component with cooling aperture of Claim 8.
Beck further discloses said bore having a transition point (13 Fig 12) where said first area begins increasing (first area 28 starts to increase at transition 13 in Fig 12).  
Regarding claim 10
	Beck in view of Howell and Liang discloses the aircraft engine component with cooling aperture of Claim 9.
Beck further discloses said cooling aperture having wings (wings 38 in Fig 8) between said transition point (62) and said outlet (64).  
Regarding claim 11
	Beck in view of Howell and Liang discloses the aircraft engine component with cooling aperture of Claim 8.
	Beck in view of Liang further discloses said inlet being substantially oval in shape (Liang teaches the inlet 28 in Fig 5 having a racetrack configuration, thus substantially oval).
Regarding claim 12
	Beck in view of Howell and Liang discloses the aircraft engine component with cooling aperture of Claim 11.
	Beck in view of Liang further discloses said outlet being substantially oval in shape (Liang teaches the outlet 58 in Figs 2-3 having a racetrack configuration, thus substantially oval).
Regarding claim 13
Beck discloses a combustor liner (155 Fig 15) with shaped cooling apertures (155 also comprise cooling holes, Col 7 ll. 30-32, cooling apertures shown in Fig 12) comprising: 

a first set of inlet apertures (cooling apertures on heat shield 155) located within the inlet surface (155), the first set of inlet apertures comprising:
an inlet (28 Fig 12) having at least two linear segments (inlet 28 being rectangular thus having at least two linear segment in Fig 12); 
a bore (49 Fig 12) extending from the inlet (28) toward the exit surface (surface of heat shield 115 facing combustion chamber) to a transition point (13); and
an outlet (58 Fig 12) extending from the transition point to the exit surface (surface of 115 facing combustion chamber 156), the outlet having a shape defined by four segments (outlet 58 being rectangular, thus having four segments);
wherein the inlet defines a first area and the outlet defines a second area greater than the first area (outlet opening 58 is greater than inlet opening 28 in Fig 12, Col 4 ll. 64-67).
Beck is silent on a second set of inlet apertures located within the inlet surface the second set of inlet apertures smaller than the first set of inlet apertures, the inlet having a first curvilinear segment and a second curvilinear segment, and the shape of the outlet comprising two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each other, and two linear segment extending parallel to each other and between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment. 
However, Howell teaches a combustor liner (Fig 3) comprising a plurality of sets of cooling apertures (68, 70, 64) including a first set of inlet apertures (64) and a second set of inlet apertures (68) located within the inlet surface (surface of liner in Fig 3), the second set of inlet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another set of inlet apertures to the combustion liner in Beck to be a second set of inlet apertures, such that the second set of inlet apertures smaller than the first set of inlet apertures, as suggested and taught by Howell, because heat loading is not uniformly distributed about the liners, leading to some regions require additional cooling, however excess cooling air in region that do not require additional cooling reduces engine performance; thus having different hole diameters are used so that additional cooling is provided specifically only where needed (Col 1 ll. 39-49).
Beck in view of Howell is silent on the inlet having a first curvilinear segment and a second curvilinear segment, and the shape of the outlet comprising two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each other, and two linear segment extending parallel to each other and between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment. 
However, Liang teaches cooling apertures (40 Fig 2) for a hot component in a gas turbine engine comprising an inlet (48 Fig 2, cross section view in Fig 5 being a racetrack configuration, Para 0030 ll. 9-13) having a first curvilinear segment (segment with radius 54) and a second curvilinear segment (segment with radius 56) with linear segments (linear segments annotated in Fig 3) extending between the curvilinear segments; and 
the outlet (58 Fig 2, cross section view in Fig 3) having a shape including two continuously curving segments (semicircular ends 50, 52 in Fig 3, Para 0030 ll. 9-13), a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inlet and outlet of rectangular shape in Beck to have a racetrack configuration with rounded corners such that the inlet having a first curvilinear segment and a second curvilinear segment, and the shape of the outlet comprising two continuously curving segments, a first curvilinear segment and a second curvilinear segment opposite each other, and two linear segment extending parallel to each other and between the first and second curvilinear segments to connect the first curvilinear segment to the second curvilinear segment, as suggested and taught by Liang, in order to prevent flow separation by not having sharp corners within the cooling hole (Para 0016).
Regarding claim 14
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 13.
Beck in view of Liang further discloses said inlet being substantially oval in shape (Liang teaches the inlet 28 in Fig 5 having a racetrack configuration, thus substantially oval).
Regarding claim 15
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 14.
Beck in view of Liang further discloses said outlet being substantially oval in shape (Liang teaches the outlet 58 in Fig 3 having a racetrack configuration, thus substantially oval).
Regarding claim 16
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 1.
Beck in view of Liang further discloses said outlet being substantially oval in shape (Liang teaches the outlet 58 in Fig 3 having a racetrack configuration, thus substantially oval).
Regarding claim 17
Beck in view of Howell and Liang discloses the combustor liner with shaped cooling apertures of Claim 16.
Beck in view of Liang further discloses said inlet being substantially oval in shape (Liang teaches the inlet 28 in Fig 5 having a racetrack configuration, thus substantially oval).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741